CRIST, Judge.
Appeal dismissed.
Appeal from the dismissal of a petition seeking an injunction and declaration of title regarding the assets of a nonprofit corporation, Nash Prayer Band Mission, Inc. (Nash Prayer), whose charter had been forfeited for failure to file an annual report. The petition was dismissed without prejudice for failure to name the proper parties.
A member of the Board of Directors and three members of Nash Prayer (appellants) sought the injunction. They named as defendants Nash Prayer, a new nonprofit corporation named Nash Deliverance Church of Prayer, Inc. (Nash Deliverance), three individuals who were officers and members of the Board of Directors of both Nash Prayer and Nash Deliverance, and an insurance company (respondents). The injunction was sought to prevent the transfer of both property and funds from Nash Prayer to Nash Deliverance. The funds came from insurance company in payment of claims due to damage to the disputed property.
After giving appellants opportunities to amend the petition, the trial court dismissed the third amended petition for failure to name the proper parties. The dismissal was without prejudice and was pot a final, appealable judgment. Davis v. Poetz, 712 S.W.2d 68, 70[2] (Mo.App.1987).
Appeal dismissed.
SATZ, P.J., and KELLY, J., concur.